Citation Nr: 1520451	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-18 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for prolactin microadenoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from February 1988 to August 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The RO in Little Rock, Arkansas, certified the appeal to the Board.  

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issue on appeal.  VBMS contains a copy of the January 2015 Appellant's Brief.  Virtual VA contains VA treatment records dated from September 2010 to May 2013, which have been reviewed by the RO and the Board.  Otherwise the electronic folders contain irrelevant or duplicate documents.


FINDING OF FACT

For the entire period of the appeal, the service-connected prolactin microadenoma has not resulted in pelvic pain or heavy or irregular bleeding not controlled by treatment, nor has there been any other symptomatology shown associated with prolactin microadenoma.


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in excess of 10 percent for the service-connected prolactin microadenoma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.27, 4.116, 4.119, Diagnostic Code 7916-7629 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for her prolactin microadenoma.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for prolactin microadenoma.  

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records, including VA treatment records dated through May 2013, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.

The Veteran was also afforded a VA examination in November 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate to decide the case because it was based upon consideration of the Veteran's pertinent medical history and current complaints, and the examiner provided the findings necessary to evaluate the disability under the rating criteria.  

In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's prolactin microadenoma since she was last examined.  38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this issue.  

II.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as in this case, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.

The Veteran's prolactin microadenoma is currently assigned a 10 percent rating under Diagnostic Code 7916-7629.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2014). 

Under Diagnostic Code 7916, hyperpituitarism (prolactin secreting pituitary dysfunction) is evaluated as malignant or benign neoplasm as appropriate.  38 C.F.R. § 4.119.  As there is no evidence of malignancy, the Board finds that the criteria for benign neoplasms are more appropriate.  Under Diagnostic Code 7915, benign neoplasms are rated as residuals of endocrine dysfunction.  See, id.  The RO evaluated the Veteran's disability using the criteria for endometriosis.  See 38 C.F.R. § 4.116, Diagnostic Code 7629.

Under Diagnostic Code 7629, endometriosis resulting in pelvic pain or heavy or irregular bleeding requiring continuous treatment for control warrants a 10 percent rating.  A 30 percent rating is warranted for endometriosis with pelvic pain or heavy or irregular bleeding not controlled by treatment.  A 50 percent rating is warranted for endometriosis with lesions involving bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms.  See 38 C.F.R § 4.116.  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

In this case, the Veteran has argued that her service-connected prolactin microadenoma is worse than the 10 percent evaluation assigned.  See December 2013 Statement of Accredited Representative; January 2015 Appellant's Brief.

Private medical records reflect that the Veteran had magnetic resonance imaging (MRI) in February 2007 after having some visual changes.  The MRI revealed some suspected leftward and central anterior microadenoma probably new since the previous 2003 MRI.  

A May 2007 private endocrinology consultation reflects that the Veteran had a history of amenorrhea and galactorrhea four years previously and was found to have elevated prolactin.  A MRI revealed a very small microscopic pituitary tumor and the Veteran was started on bromocriptine.  She took it for several months, went off of it in 2006, and restarted it in February 2007 when she developed headaches.  It was noted that she was taking bromocriptine (5 mg/day) and was menstruating monthly.  A recent pituitary MRI showed possible growth.  On physical examination, she had no galactorrhea and her visual fields were grossly intact.  It was noted that prolactin was 24.4 in March 2007 after restarting medication.  In February 2007, prolactin was 39.7.  The physician indicated that the Veteran should continue taking 5 mg/day of bromocriptine and that her long-term course was unknown.  The physician stated that the Veteran would likely require indefinite therapy as evidenced by the fact that she did have some growth when she was off the medication for a few months.  

An August 2008 private medical record reflects the Veteran complained of irregular bleeding over the previous several months.  It was noted that she had a microadenoma of the pituitary, that she was on bromocriptine, and that her prolactin levels were normal.  An ultrasound revealed a somewhat enlarged uterus with irregular echogenic pattern that could have been due to adenomyosis or diffuse small fibroids, an 8 mm cyst of the uterus, and irregular multiple cystic structures in the cervical region.  In October 2008, she underwent a D&C (dilation and curettage) for dysfunctional uterine bleeding.  In December 2008, it was noted that she was doing well postoperatively, but still had irregular periods.  The physician discussed treatment with oral contraceptive pills to regulate her period.  

A September 2010 VA emergency room record indicates the Veteran went in to get bromocriptine through VA because she lost her insurance.  See Virtual VA, CAPRI records received on June 10, 2013, pg. 1.  A November 2010 neurosurgery consult record indicates that a MRI of the pituitary was normal.  See, id. at 3.  A December 2010 optometry consult note reflects that the Veteran denied any ocular sequelae and it was noted that her peripheral vison had not appeared affected.  See, id. at 4-7.  

A January 2011 VA endocrinology consult record notes that the Veteran had occasional sinus headaches and that she had a light period in December.  It was noted that her mother's menopause began in her early 50s.  There were no visual changes.  The impression was grossly normal pituitary structure, currently on bromocriptine, prolactin level pending.  It was noted that they would begin tapering down her dose of bromocriptine while watching her prolactin levels.  See, id. at 10-12.  An April 2011 endocrinology note reflects that the Veteran had no signs or symptoms suggestive for acromegaly.  See, id. at 13.  

A January 2012 VA primary care note reflects that the Veteran had a history of irregular periods for the previous six to eight months.  She was referred for a gynecology examination.  See, id. at 24.

A February 2013 VA endocrinology note reflects that the Veteran returned for a follow-up examination, but had missed her December 2012 laboratory visit.  She said she had been doing well since her last visit to the endocrine clinic.  She reported that she was taken off bromocriptine in July.  A recent January 2013 MRI of the brain was negative for change or growth of the pituitary gland.  See, id. at 34.  An addendum notes that she was virtually asymptomatic.  See, id. at 36.  An April 2013 endocrinology note reflects that the Veteran was doing well.  See, id. at 40.

The report of a November 2013 VA examination reflects a thorough discussion of the Veteran's pertinent medical history as outlined above.  A diagnosis of hyperprolactinemia in the 1990s was noted.  It was also noted that the Veteran did not have any current findings, signs, or symptoms attributable to acromegaly and that she did not have any pertinent physical findings, complications, conditions, signs and/or symptoms related to the diagnosis of hyperprolactinemia.  The examiner indicated that the Veteran's endocrine condition did not impact her ability to work.  

In considering the evidence of record under the laws and regulations set forth above, the Board finds that the Veterans is not entitled to a higher initial evaluation for her prolactin microadenoma.  In this regard, the Board notes that the Veteran's prolactin microadenoma has been primarily asymptomatic since the grant of service connection in August 2007.  Although a February 2007 MRI revealed some positive findings and noted that she had experienced some visual changes, she was restarted on bromocriptine and her prolactin levels dropped.  A 2010 MRI revealed a normal pituitary gland.  Follow-up records indicate that she was asymptomatic and that bromocriptine was tapered and discontinued.  The November 2013 VA examiner indicated that there were no signs or symptoms associated with prolactin microadenoma.  

The Board notes that the Veteran had a history of irregular periods and that the RO evaluated prolactin microadenoma using the criteria for endometriosis.  Historically, high prolactin levels were discovered after the Veteran's complaints of amenorrhea (having no periods) and galactorrhea (milky discharge from the nipple).  She began having monthly periods after taking bromocriptine and has had no recurrence of galactorrhea.  Although she was noted to have dysfunctional uterine bleeding in 2008, it was also noted that her prolactin levels were normal.  

In summary, the Veteran has not had pelvic pain or heavy or irregular bleeding not controlled by treatment associated with prolactin microadenoma.  Therefore, a higher 30 percent rating is not warranted under Diagnostic Code 7629.  The Board has considered the applicability of other diagnostic codes pertaining to residuals of endocrine dysfunction, but finds no other rating criteria applicable in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  As discussed above, the Veteran's prolactin microadenoma has been primarily asymptomatic since the grant of service connection in August 2007.  Although there are some notes of past visual changes and headaches, no such signs or symptoms have been shown since August 2007.  As such, an initial evaluation in excess of 10 percent is not warranted.

The Board has also considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, however, because the Veteran has not demonstrated any symptomatology associated with prolactin microadenoma during the appeal period, the Board finds that extraschedular consideration is not warranted. 


ORDER

An initial evaluation in excess of 10 percent for prolactin microadenoma is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


